    Case 7:18-cv-06923-NSR-JCM Document 55-3
                                        54-3 Filed 09/19/19
                                                   09/16/19 Page 1 of 22
                                                                      21
                                                                      1


      1
      2      UNITED STATES DISTRICT COURT
             SOUTHERN DISTRICT OF NEW YORK
      3      ------------------------------------------X
             EDWINA RANCE, ET AL,
      4
                                                       PLAINTIFFS,
      5
                          -against-                   Index No.:
      6                                        18cv6923(NSR)(JCM)
      7      JEFFERSON VILLAGE CONDOMINIUM NO. 5 AND
             MCGRATH MANAGEMENT SERVICES, INC.,
      8
                                             DEFENDANTS.
      9      ------------------------------------------X
     10                     DATE:     August 7, 2019
     11                     TIME:     9:48 A.M.
     12
     13
     14              DEPOSITION the Defendant, JEFFERSON
     15      VILLAGE CONDOMINIUM NO. 5, by a witness,
     16      RICHARD FALCONE, taken by the Plaintiff,
     17      pursuant to a Notice and to the Federal
     18      Rules of Civil Procedure, held at the
     19      offices of Diamond Reporting & Legal Video,
     20      50 Main Street, White Plains, New York
     21      10601, before Sandra Troiani, a Notary
     22      Public of the State of New York.
     23
     24
     25

DIAMOND REPORTING      (877) 624-3287         info@diamondreporting.com
                                     1
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 2 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 3 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 4 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 5 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 6 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 7 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 8 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 9 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 10 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 11 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 12 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 13 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 14 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 15 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 16 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 17 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 18 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 19 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 20 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 21 of 22
Case 7:18-cv-06923-NSR-JCM Document 55-3 Filed 09/19/19 Page 22 of 22
